DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(In the claims)

(Currently Amended)  A method for configuring a test system using source code of a device being tested, the method comprising:
at a network equipment test device:
receiving one or more device source files associated with a device under test (DUT);
analyzing the one or more device source files to determine configuration source code for configuring at least one test system resource in the network equipment test device, wherein analyzing the one or more device source files includes identifying functionality of the DUT based on device source code portions and determining, using the device source code portions, the configuration source code for testing the functionality of the DUT, wherein analyzing the one or more device source files to determine the configuration source code includes generating code that supports header stacks that are larger than header stacks supported by the DUT, generating code that supports parser graph paths that are invalid or not supported by the DUT, generating code that implements counter-based, register-based or table-based state machines for testing possible input packets supported by the DUT, generating code that supports one or more parser states to handle instrumentation packet headers, or modifying predefined code portions to interact with custom code for testing the DUT;
configuring, using the configuration source code, the at least one test system resource; and
testing the DUT using the at least one test system resource, wherein the network equipment test device includes a source code compiler, wherein the source code compiler converts source code in the configuration source code into logic for implementing a data plane of the at least one test system resource, wherein the source code compiler sends the logic to the at least one test system resource for execution.
(Original)  The method of claim 1 wherein the one or more device source files include P4 or other programming language source code.
(Original)  The method of claim 1 wherein the DUT includes a network node, a router, a switch, a network interface card, a programmable network device, a central processing unit (CPU), a network processor, a field programmable gate array (FPGA), or an application specific integrated circuit (ASIC).
(Original)  The method of claim 1 wherein the at least one test system resource includes a packet generator, a transmit engine, or a receive engine.
(Original)  The method of claim 1 where analyzing the one or more device source files includes generating at least one test plan for testing the DUT and wherein configuring the at least one test system resource includes providing the at least one test plan to the at least one test system resource.
(Canceled)
(Currently Amended)  The method of claim [[6]] 1 wherein the predefined code portions include code for packet stream modification, code for packet instrumentation, code for supporting statistical counters, code for tracking end-to-end testing, code for detecting dropped and out-of-order packet delivery, or code for detecting data corruption.
(Original)  The method of claim 1 wherein the configuration source code includes P4 source code and/or non-P4 source code.
(Canceled)
(Currently Amended)  A system for configuring a test system using source code of a device being tested, the system comprising:
at least one processor;
at least one memory; and

receiving one or more device source files associated with a device under test (DUT);
analyzing the one or more device source files to determine configuration source code for configuring at least one test system resource in the network equipment test device, wherein analyzing the one or more device source files includes identifying functionality of the DUT based on device source code portions and determining, using the device source code portions, the configuration source code for testing the functionality of the DUT, wherein analyzing the one or more device source files to determine the configuration source code includes generating code that supports header stacks that are larger than header stacks supported by the DUT, generating code that supports parser graph paths that are invalid or not supported by the DUT, generating code that implements counter-based, register-based, or table-based state machines for testing possible input packets supported by the DUT, generating code that supports one or more parser states to handle instrumentation packet headers, or modifying predefined code portions to interact with custom code for testing the DUT;
configuring, using the configuration source code, the at least one test system resource; and
testing the DUT using the at least one test system resource, wherein the network equipment test device includes a source code compiler, wherein the source code compiler converts source code in the configuration source code into logic for implementing a data plane of the at least one test system resource, wherein the source code compiler sends the logic to the at least one test system resource for execution.
(Original)  The system of claim 10 wherein the one or more device source files include P4 programming language or other programming source code.
(Original)  The system of claim 10 wherein the DUT includes a network node, a router, a switch, a network interface card, a programmable network device, a central processing unit (CPU), a network processor, a field programmable gate array (FPGA), or an application specific integrated circuit (ASIC).
(Original)  The system of claim 10 wherein the at least one test system resource includes a packet generator, a transmit engine, or a receive engine.
(Original)  The system of claim 10 where analyzing the one or more device source files includes generating at least one test plan for testing the DUT and wherein configuring the at least one test system resource includes providing the at least one test plan to the at least one test system resource.
(Canceled)
(Currently Amended)  The system of claim [[15]] 10 wherein the predefined code portions include code for packet stream modification, code for packet instrumentation, code for supporting statistical counters, code for tracking end-to-end testing, code for detecting dropped and out-of-order packet delivery, or code for detecting data corruption.
(Original)  The system of claim 10 wherein the configuration source code includes P4 source code and/or non-P4 source code.
(Canceled)
(Currently Amended)  A non-transitory computer readable medium comprising computer executable instructions embodied in the computer readable medium that when executed by at least one processor of a computer perform steps comprising:
receiving one or more device source files associated with a device under test (DUT);
analyzing the one or more device source files to determine configuration source code for configuring at least one test system resource in a network equipment test device, wherein analyzing the one or more device source files includes identifying functionality of the DUT based on device source code portions and determining, using the device source code portions, the configuration source code for testing the functionality of the DUT, wherein analyzing the one or more device source files to determine the configuration source code includes generating code that supports header stacks that are larger than header stacks supported by the DUT, generating code that supports parser graph paths that are invalid or not supported by the DUT, generating code that implements counter-based, register-based, or table-based state machines for testing possible input packets supported by the DUT, generating code that supports one or more parser states to handle instrumentation packet headers, or modifying predefined code portions to interact with custom code for testing the DUT;
configuring, using the configuration source code, the at least one test system resource; and
testing the DUT using the at least one test system resource, wherein the network equipment test device includes a source code compiler, wherein the source code compiler converts source code in the configuration source code into logic for implementing a data plane of the at least one test system resource, wherein the source code compiler sends the logic to the at least one test system resource for execution.
(Original)  The non-transitory computer readable medium of claim 19 wherein the one or more device source files include P4 or other programming language source code.


Authorization for this examiner’s amendment was given in an interview with Shandon W. Herring on 5-10-2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/KATHERINE LIN/Primary Examiner, Art Unit 2113